— In an action to impose a constructive trust upon certain real property, the plaintiff Richard T. Vitarelle, Sr., appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (Blydenburgh, J.), dated December 5, 2006, as, on consent, awarded possession of the subject premises to the defendant.
Ordered that the appeal is dismissed, with costs.
The plaintiff consented to the portion of the judgment appealed from which awarded possession of the subject premises to the defendant. Accordingly, the appeal must be dismissed, as no appeal lies from a judgment entered upon the consent of the appealing party (see CPLR 5511; Matter of Shteierman v Shteierman, 29 AD3d 810 [2006]; Ryan Mgt. Corp. v Cataffo, 278 AD2d 217, 218 [2000]). Prudenti, P.J., Miller, Covello and Austin, JJ., concur.